 Case 1:18-cv-04422-VM Document 52 Filed 11/16/18 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
ALISON KENT-FRIEDMAN,
                                                    18 Civ. 4422 (VM)
                          Plaintiff,

        - against -                                 DECISION AND ORDER

THE NEW YORK STATE
INSURANCE FUND, et al.,

                          Defendants.
-----------------------------------x
VICTOR MARRERO, United States District Judge.

        Plaintiff Alison Kent-Friedman           ("Kent-Friedman")          is a

fifty-six year old female attorney employed at the New York

State     Insurance     Fund     ("NYSIF").     Kent-Friedman        is     suing

defendants    NYSIF     and     NYSIF   employees       Peter   Cusick,      John

Dormin,     Eric      Madoff,     Joseph      Mullen,      William        O'Brien

(collectively, the "Individual Defendants," and together with

NYSIF, "Defendants") under various federal, state, and local

laws for alleged sex and gender discrimination.                 (See "Amended

Complaint," Dkt. No. 41.) This suit follows an earlier Charge

of Discrimination that Kent-Friedman filed with the Equal

Employment Opportunity Commission               ("EEOC")    in March 2017.

(See "EEOC Charge," Dkt. No. 50-2.) Before the Court are the

parties'    letters addressing Defendants'              requests for a pre-

motion conference regarding a contemplated motion to dismiss

the Amended Complaint.

                                        1
 Case 1:18-cv-04422-VM Document 52 Filed 11/16/18 Page 2 of 8



                                    I .   BACKGROUND

        In August 2018, Defendants initiated a letter-exchange

with    Kent-Friedman,           arguing      that       Kent-Friedman's            initial

complaint had numerous deficiencies.                        (See Dkt. Nos. 37, 39,

40.)    This    exchange         resulted        in   Kent-Friedman          filing     the

Amended     Complaint          on     September       27,        2018.     (See     Amended

Complaint.)

        By way of        two     letters     both dated October               11,     2018,

Defendants wrote to Kent-Friedman and the Court arguing that

deficiencies remain in the Amended Complaint.                             (See Dkt. Nos.

45, 46.) Kent-Friedman responded to both letters on October

18, 2018.      (See Dkt. No. 47.)

        The Court held a             telephone conference on October 26,

2018 to discuss the parties' letters.                       (See Docket Entry dated

October 26,       2018.)       At     that   conference,           counsel    for     Kent-

Friedman agreed to withdraw the state and local law claims

against NYSIF, and later did so by stipulation dated November

5, 2018. (See Dkt. No. 51 (dismissing Counts Five, Six, Seven,

and    Eight    of   the       Amended       Complaint       as     against       NYSIF) . )

Further,       counsel     for      Kent-Friedman agreed                 to provide     the

Court    with     the    EEOC       Charge       filed      in    March     2017.     After

receiving the EEOC Charge, the Court held another telephone



                                             2
 Case 1:18-cv-04422-VM Document 52 Filed 11/16/18 Page 3 of 8



conference with the parties on November 13, 2018.                    (See Docket

Entry dated November 15, 2018.)

        The Court now construes Defendants'                  letters described

above as motions to dismiss the Amended Complaint pursuant to

Federal Rule of Civil Procedure 12(b) (6). For the reasons set

forth    below,    Defendants'       motions        are   GRANTED   in part     and

DENIED in part.      In sum,        although Defendants invoke numerous

defenses that may yet be meritorious, it is premature for the

Court to resolve the factual issues that those defenses raise.

Thus,    to the extent that the Court explicitly or implicitly

rejects any of Defendants' arguments and defenses, Defendants

remain     free     to     re-assert         them     upon    further     factual

development.

                            II.     LEGAL STANDARD

        "To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to 'state a claim

to relief that is plausible on its face.'" Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)            (quoting Bell Atl. Corp. v. Twombly,

550 U.S.    544,    570    (2007)).    This standard is met             "when the

plaintiff pleads          factual    content    that allows         the court    to

draw the reasonable inference that the defendant is liable

for the misconduct alleged." Iqbal, 556 U.S. at 678. A court

should not dismiss a complaint for failure to state a claim

                                         3
 Case 1:18-cv-04422-VM Document 52 Filed 11/16/18 Page 4 of 8



if the factual allegations sufficiently "raise a right to

relief above the speculative level."                 Twombly,    550 U.S.        at

555. The task of a court in ruling on a motion to dismiss is

to "assess the legal feasibility of the complaint,                          not to

assay the weight of the evidence which might be offered in

support thereof." In re Initial Pub.                 Offering Sec.          Litig.,

383 F. Supp. 2d 566, 574 (S. D. N. Y. 2005)               ( internal quotation

marks omitted), aff'd sub nom. Tenney v. Credit Suisse First

Boston Corp., No. 05 Civ. 3430, 2006 WL 1423785 (2d Cir. May

19,   2006) . The Court must accept all well-pleaded factual

allegations in the complaint as true, and draw all reasonable

inferences in the plaintiff's favor.                 See Chambers v.           Time

Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).

                            III.     DISCUSSION

      Defendants        argue   that       all   eight     counts      of     Kent-

Friedman's      Amended     Complaint       must    be    dismissed.         First,

Defendants      argue    that   Kent-Friedman        failed     to     state    her

discrimination claims under: (1) Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000 et seq.               ("Title VII");          (2) the

New York State Human Rights Law, New York Executive Law§ 290

et seq.     ( "NYSHRL") ; and ( 3)     the New York City Human Rights

Law   and    New   York    Administrative          Code    §   8-101    et     seq.

( "NYCHRL") .

                                       4
 Case 1:18-cv-04422-VM Document 52 Filed 11/16/18 Page 5 of 8



      But Kent-Friedman faces a low hurdle for these claims:

      [T]he evidence necessary to satisfy th[e] initial burden
      of establishing that an adverse employment action
      occurred under circumstances giving rise to an inference
      of discrimination is minimal. The fact that a plaintiff
      was replaced by someone outside the protected class will
      ordinarily suffice for the required inference of
      discrimination at the initial prima facie stage of the
      Title VII analysis, including at the pleading stage.

Littlejohn v. City of N.Y., 795 F.3d 297, 311 (2d Cir. 2015)

(internal      quotation    marks   omitted).     Specifically,     Kent-

Friedman sufficiently alleges           that males were promoted or

hired for positions for which she applied and was qualified

to fill. Thus, the Court declines to dismiss Counts One, Six,

and Seven. 1

      For similar reasons, the retaliation claims under these

same laws proceed as well. Kent-Friedman alleges sufficient

"diminished material responsibilities" following proximately

upon her filing of the EEOC Charge that could possibly consist

of   an   "adverse    employment    action"     sufficient   to   state   a

retaliation claim. Galabya v. New York City Bd. of Educ., 202

F.3d 636,      640   (2d Cir.   2000)   Thus,    the Court declines to

dismiss Counts Two and Eight.




      Although the Court recognizes it must "must analyze NYCHRL claims
separately and independently from any federal and state law claims,"
NYCHRL imposes no greater hurdle than Title VII and NYSHRL at this stage.
Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 109 (2d
Cir. 2013).
                                    5
    Case 1:18-cv-04422-VM Document 52 Filed 11/16/18 Page 6 of 8



        Kent-Friedman's claims under the Fair Labor Standards

Act of 1938,          as amended by the Equal Pay Act of 1963,                              29

u.s.c.    §    206 et seq.         ("Equal Pay Act") and New York Labor Law

§    194 may also proceed. These claims present a closer call

than     the    discrimination               claims.         Specifically,         Defendants

raise     serious              concerns      about       whether           certain    of    the

Individual          Defendants           qualify        as     "employers"         under    the

statutes and thus may be subject to liability. However, given

the     significant             factual      overlap         with    the     discrimination

claims        and    the        inherent      factual         inquiry       regarding      what

qualities constitute an "employer," the Court is not inclined

to    dismiss        these       claims      at   this       stage.        Cf.   Winfield    v.

Citibank,           N.A.   I     842    F.      Supp.        2d     560,     573     (S.D.N.Y.

2012) (declining to abstain over certain state law claims in

part "because discovery will proceed in any event on [certain

other]    claims, which have significant factual overlap with"

the state law claims). Thus,                      the Court declines to dismiss

Counts Three and Five.

        Finally, the Court is persuaded by Defendants' arguments

that      Kent-Friedman                cannot     pursue          her      Equal     Pay    Act

retaliation claim under 29 U.S.C. § 215. "[A] complaint must

be sufficiently clear and detailed for a reasonable employer

to understand it, in light of both content and context, as an

                                                  6
 Case 1:18-cv-04422-VM Document 52 Filed 11/16/18 Page 7 of 8



assertion of rights protected by the statute and a call for

their protection." Kassman v. KPMG LLP, 925 F. Supp. 2d 453,

472   (S.D.N.Y.     2013)        (quoting   Kasten       v.      Saint-Gobain

Performance Plastics Corp., 563 U.S. 1, 14 (2011)). The Court

has reviewed the EEOC Charge that would have triggered the

alleged     retaliation,       and    has   considered        the     parties'

arguments     raised      on    the   November     13,     2018      telephone

conference.    Although        Kent-Friedman     alleges      "a    number     of

complaints"    in   her    EEOC   Charge    regarding      her      failure    to

receive certain promotions, "there is no indication that [she

was] actually complaining of" conduct that plausibly rises to

an Equal Pay Act violation.           Id.   at 473.      Specifically,        the

Court finds no allegations expressly stating that NYSIF paid

Kent-Friedman different wages on account of her sex, or that

could be fairly read to raise a reasonable inference of such

discrimination.     Thus, the Court dismisses Count Four.




                                      7
 Case 1:18-cv-04422-VM Document 52 Filed 11/16/18 Page 8 of 8



                                    IV.      ORDER

     For the reasons discussed above, it is hereby

     ORDERED that the motions so deemed by the Court as filed

by defendants New York State Insurance Fund,                             Eric Madof f,

William O'Brien, Peter Cusick, and John Dormin (collectively,

"Defendants")     to    dismiss           (Dkt.   Nos.   4 5,    4 6)    the   Amended

Complaint     (Dkt.    No.    41)   are GRANTED as to Count Four,                  and

DENIED as to Counts One,             Two,       Three,   Five,    Six,     Seven, and

Eight; and it is further

     ORDERED     that        Defendants         are   directed      to    answer   the

Amended Complaint within twenty-one days from the entry of

this Order.



SO ORDERED.

Dated:      New York, New York
            16 November 2018




                                            8
